DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable at least for the reason discussed by the applicant on pages 8-11 of the remarks. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Syed (U.S. 2016/0180045) teaches determining that a sensor is within a given room. However, Syed fails to teach or render obvious determining the boundary of the room, then determining which devices are within a room and pairing them to a surgical system as required by the independent claims.
Unoson (U.S. 2017/0127499) teaches determining if a device is within a room and allows it to pair based on detection of light or movements within a room. However, Unoson fails to teach or render obvious determining the boundary of the room, then determining which devices are within a room and pairing them to a surgical system as required by the independent claims.
Bullington (U.S. 2020/0168323) is pertinent for similar reasons to Syed and Unoson. However, for similar reasons, Bullington fails to teach or render obvious determining the boundary of the room, then determining which devices are within a room and pairing them to a surgical system as required by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA NGUYEN/Primary Examiner, Art Unit 2442